Citation Nr: 0638430	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  05-03 406A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida


THE ISSUE

Eligibility for nonservice-connected disability pension 
benefits.


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1960 to October 
1963.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 2001 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.       


FINDING OF FACT

The veteran did not have requisite active, wartime service 
for a minimum 90 days.


CONCLUSION OF LAW

Basic eligibility requirements for nonservice-connected 
disability pension benefits are not met.  38 U.S.C.A. § 1521 
(West 2002); 38 C.F.R. §§ 3.3, 3.6 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Payment of nonservice-connected pension benefits is provided 
to veterans who are permanently and totally disabled from a 
nonservice-connected disability which is not the result of 
willful misconduct, but only if the veteran served the 
requisite active wartime duty.  38 U.S.C.A. § 1521(a) (West 
2002); 38 C.F.R. §§ 3.3, 3.314(b) (2006).  A veteran meets 
service requirements for nonservice-connected pension 
eligibility if he served in active military, naval or air 
service under one of the following conditions: (1) for ninety 
(90) days or more during a period of war; (2) during a period 
of war and was discharged or released from service for a 
service-connected disability; (3) for a period of ninety 
consecutive days or more and such period began or ended 
during a period of war; or (4) for an aggregate of ninety 
days or more in two or more separate periods of service 
during more than one period of war.  38 U.S.C.A. § 1521(j) 
(West 2002); 38 C.F.R. § 3.3(a)(3) (2006).  

Active military, naval, or air service includes active duty, 
any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty, and any 
period of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in the line of duty.  38 C.F.R. § 3.6(a) (2006).

The veteran served on active duty, in the Army, from May 17, 
1960, to October 29, 1963.  The term "period of war" 
includes the Vietnam era.  38 U.S.C.A. § 101(11) (West 2002).  
The term "Vietnam era" means the following: (1) the period 
beginning on February 28, 1961, and ending on May 7, 1975, 
for veterans who served in the Republic of Vietnam during 
that period, and (2) the period beginning on August 5, 1964, 
and ending on May 7, 1975, in all other cases.  38 U.S.C.A. 
§ 101(29) (West 2002); 38 C.F.R. § 3.2(f) (2006).

Thus, it is highly material in this case whether the veteran 
had any service in the Republic of Vietnam because if he did, 
then he might be able to establish minimum 90 days of active, 
wartime service consistent with provision (1) of the 
preceding paragraph.  That is not the case here.  While the 
veteran's DD Form 214 reflects overseas service, the record 
also reflects written confirmation from the National 
Personnel Records Center (NPRC) that there is no evidence of 
the veteran's active duty in the Republic of Vietnam.  Also, 
notwithstanding the NPRC determination, nowhere in the record 
is there evidence in the form of official military records 
that might indicate physical presence in Vietnam (e.g., no 
service medical record reflects treatment provided at a 
facility in Vietnam, but rather, treatment in Germany is 
amply documented), or even additional active duty other than 
official service dates reflected in DD Form 214, and the 
veteran himself does not so contend.  Therefore, for the 
purposes of this claim, provision (2) in the preceding 
paragraph applies, and the relevant Vietnam era dates are 
from August 5, 1964 to May 7, 1975, and the veteran's active 
duty period ended before August 5, 1964.  

The veteran contends that the period from February 28, 1961 
to May 7, 1975 should govern in his case, and that the state 
of Florida deems that period as the Vietnam era.  Assuming 
that is true, first, neither VA, nor the Board, of which it 
is a part, is bound by state or local law, as VA is a federal 
agency bound by its own enabling law and regulations.  
Second, the dates the veteran cites are in agreement with 
what VA recognizes as the Vietnam era.  However, as 
explained, those dates, with respect to pension eligibility, 
are applicable to veterans who served in Vietnam, and there 
is no evidence that the veteran in this case did.  

Nor can the veteran establish wartime service based on the 
last wartime period before the Vietnam era, which is the 
"Korean conflict," and which occurred from June 27, 1950 to 
January 31, 1955.  38 U.S.C.A. § 101(9) (West 2002).  The 
veteran's active duty ended years before the Korean conflict 
began.

Finally, the record reflects a copy of an April 1966 
correspondence from Headquarters, Department of the Army, 
reflecting the veteran's discharge from Reserves service, 
effective April 30, 1966.  While that document does not 
specifically provide complete dates of Reserves service, such 
gap in information is ultimately immaterial to the instant 
appeal, as the decision herein turns on whether the veteran 
had "active military, naval, or air service" during 
wartime, for a minimum period of 90 days, as opposed to 
Reserves service, even if that might have encompassed, even 
if in part, in wartime.  Any active or inactive duty for 
training, if performed in connection with Reserves service, 
cannot be the basis for requisite service for nonservice-
connected pension eligibility unless the veteran was disabled 
from an injury or disease incurred during such service.  That 
is neither shown, nor contended, here.     

Based on the foregoing, while the veteran did serve more than 
90 days of active service, his service was not during, and 
did not begin or end during, a period of war.  Nor was he 
discharged from service for a service-connected disability.  
In sum, none of the four basic eligibility criteria is met.  
38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3).  

The Board need not address compliance with duties to notify 
or assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Where, as here, resolution of the claim is based on the law, 
rather than consideration of factual evidence, those duties 
do not apply.  As the law is dispositive, additional 
development would not materially affect the ultimate outcome 
here.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).




ORDER

Entitlement to nonservice-connected disability pension 
benefits is not shown.




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


